[SEC CORRESPONDENCE] Northern Oil and Gas, Inc. 315 Manitoba Ave  Suite 200 Wayzata, MN 55391 August 18, 2010 VIA EDGAR U. S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Attention: H. Roger Schwall, Assistant Director Re: Northern Oil and Gas, Inc. Form 10-K for the Fiscal Year Ended December 31, 2009 Filed March 8, 2010 File No. 0-33999 Ladies and Gentlemen: This correspondence confirms that Northern Oil and Gas, Inc. (the Company) intends to respond by Friday, August 27, 2010 to the correspondence received from the United States Securities and Exchange Commission (the SEC) on July 30, 2010 concerning the above-referenced filing. We appreciate your willingness to allow the Company additional time to respond to the SECs inquiry. Please feel free to contact me at 952-476-9800 with any questions. Sincerely, Northern Oil and Gas, Inc. /s/ James R. Sankovitz James R. Sankovitz Chief Operating Officer and General Counsel
